UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUAN ANTHONY MEDLEY,                       )
                                          )
                  Petitioner,             )
                                          )
                  v.                      )                  Civil Action No. 11-1893 (RWR)
                                          )
U.S. PAROLE COMMISSION et al.,            )
                                          )
                                          )
                  Respondents.            )
__________________________________________)


                                  MEMORANDUM OPINION

       On December 9, 2011, petitioner was ordered to respond by January 20, 2012, to

respondents’ opposition to his application for a writ of habeas corpus or risk dismissal of the

case. On February 6, 2012, petitioner was given additional advisements and ordered to respond

by March 5, 2012, or risk dismissal of the case. Petitioner has neither complied with the orders

nor sought additional time to do so.1 He therefore has conceded the United States Parole

Commission’s (“USPC”) argument establishing its jurisdiction over petitioner at the time of his

parole revocation. See USPC’s Opp’n to Pet’r’s Pet. for a Writ of Habeas Corpus [Doc. # 8] at

5-8. A separate Order of dismissal accompanies this Memorandum Opinion.



                                              _________/s/_____________
                                              RICHARD W. ROBERTS
DATE: April 9, 2012                           United States District Judge




       1
        Because petitioner failed in his responsibility to maintain a current address of record,
the March 5, 2012, order was returned “as undeliverable.” Clerk’s Dkt. Entries 11, 12.